Citation Nr: 9919723	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to a permanent 
and total disability rating for nonservice-connected pension 
purposes.  The veteran appealed the decision to the Board 
which remanded the case to the RO in June 1997 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim the RO returned the case to the Board for further 
appellate review.


REMAND

Review of the record discloses that additional action by the 
RO is warranted prior to further Board consideration of the 
veteran's claim.  The RO currently has assigned a combined 30 
percent rating for the following nonservice-connected 
disabilities:  arthritis, to include low back and cervical 
spine pain; fibromyalgia; atypical chest pain with angina; 
headaches and right elbow bursitis.  However, the record does 
not show that the RO also considered the extent of the 
veteran's psychiatric disorder and other disorders for which 
the veteran has been diagnosed.

In its June 1997 REMAND the Board noted receipt of a June 
1996 private psychiatric evaluation report from Kenneth R. 
MacDonald, Ph.D. diagnosing the veteran with a personality 
change due to a closed head injury and with a depressive 
disorder.  Dr. MacDonald assigned a Global Assessment of 
Functioning score of 50 and concluded, based upon mental and 
psychological testing, that the veteran was permanently and 
totally disabled.  The Board's REMAND questioned the report's 
adequacy and requested that the RO have the veteran undergo 
VA examinations to clarify the extent of his psychiatric 
disability.  The RO tried unsuccessfully to comply with this 
request.  However, the record shows that the veteran no 
longer could be reached at the address or telephone number 
which he had provided to the RO, that he failed to present 
for VA psychiatric examinations scheduled for him, failed to 
explain his absence and failed to respond to an RO letter 
sent to his latest address as provided by the Postal Service.  
Notwithstanding the questioned adequacy of the private 
psychiatric evaluation and the lack of the requested VA 
examinations, the veteran has been diagnosed with a 
psychiatric disorder which the Board has asked the RO to 
consider as part of the veteran's claim.  Therefore, the 
Board is constrained to REMAND for RO consideration of this 
issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board or Court remand confers upon the veteran a right to 
compliance with the terms of the remand order).

Furthermore, in addition to disorders for which the RO has 
assigned disability ratings and the above described 
psychological disorder, medical treatment records disclose 
diagnoses for other disorders for which the veteran is not 
rated.  For example, preliminary examination of the claims 
file also reveals diagnoses for hypercholesterolemia and 
anxiety.  Because VA must consider each of the veteran's 
disabilities when determining entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes, Brown v. Derwinski, 2 Vet. App. 444, 446 (1992), 
and because the RO is responsible for the initial entitlement 
determination, this matter must be REMANDED for RO 
consideration of these issues.

Therefore, although the Board regrets further delay of the 
resolution of this appeal, due process, a fully informed 
evaluation of the veteran's disabilities, and the VA's duty 
to assist the veteran develop facts pertinent to his appeal 
require that this case be REMANDED for the following:

1.  The RO should again attempt to locate 
the veteran and, if the search proves 
successful, afford him another 
opportunity for VA psychiatric and 
neurological examinations consistent with 
the Board's June 1997 REMAND.  The RO 
should document its renewed search for 
the veteran and associate evidence of the 
search with the claims file.

2.  The RO should perform a denovo 
readjudication of the appealed claim, 
providing a separate disability rating 
for each appropriately demonstrated 
disability including a demonstrated 
psychiatric disability.  The rating 
should also reflect consideration of 
38 C.F.R. § 3.321(b)(2)(1998).  If the RO 
does not grant the benefit sought it 
should so notify the veteran and his 
representative, provide supplemental 
statements of the case and afford 
adequate opportunity for response before 
returning the record to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran may submit additional evidence he 
would like to be considered in connection with the current 
appeal.  However, he need not take action until otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




